Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this proceeding challenging a determination finding him guilty of violating the prison disciplinary rule that prohibits harassment. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references to the disciplinary hearing have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled and is no longer aggrieved, the matter is dismissed as moot (see Matter of Maldonado v Goord, 296 AD2d 807 [2002]; Matter of Messer v Selsky, 295 AD2d 664 [2002]).
Cardona, P.J., Crew III, Peters, Carpinello and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.